Citation Nr: 0502726	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-08 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for diffuse degenerative 
joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

In July 2004, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

In August 2004, the Board received additional evidence 
submitted by the veteran without a waiver of RO 
consideration.  However, because the claim is granted in 
full, no prejudice to the veteran results from the Board's 
consideration of his claim.


FINDINGS OF FACT

The veteran's diffuse degenerative joint disease is related 
to active service.


CONCLUSION OF LAW

Affording all reasonable doubt in favor of the veteran, 
diffuse degenerative joint disease was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that in light of the favorable outcome of 
this appeal, any perceived lack of notice or development 
under the VCAA should not be considered prejudicial.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, the 
evidence must show a current disability, an injury or disease 
in service, and a link between the current disability and the 
injury or disease in service.  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain 
chronic disabilities, such as arthritis, are presumed to have 
been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  If there 
is no evidence of a chronic condition during service or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he suffers from diffuse 
degenerative joint disease as a result of penicillin that he 
received in service.  Specifically, the veteran contends that 
while in service, he suffered a ruptured cyst and that the 
follow up care consisted of approximately 30 shots of 
penicillin which the veteran contends swelled his body joints 
and necessitated the administration of another medication to 
offset the reaction to the penicillin.

The veteran's service medical records include two treatment 
records which indicate that in February 1951, the veteran was 
prescribed penicillin 200,000 units three times a day for an 
upper respiratory infection; and in March 1951, the veteran 
was prescribed 1cc penicillin.  The Board notes that although 
the year is smudged on the February 7 treatment record, as 
the veteran's age is noted as 21 and his length of service is 
noted as 6 weeks, the Board concludes that the correct date 
of the treatment record is February 7, 1951 and not 1954 as 
noted by VA examiner, Dr. RPU, the February 2002 rating 
decision, and the March 2003 statement of the case.  

The Report of Medical Examination for the purpose of 
discharge noted that the veteran was hospitalized for two 
months at Scott AFB Illinois in 1951 for a pilonidal 
cystectomy.  A three-inch vertical scar at the base of the 
veteran's spine was noted.   

A December 1951 record of outpatient service noted that a 
pilonidal cyst was repaired on September 10, 1951, that it 
was painful, and that hot sitz baths were recommended. 

In March 1954, the veteran was hospitalized for two days 
after he was thrown from a horse.  X-rays were negative.  The 
veteran was diagnosed with acute myositis, lumbar muscle, 
organism undetermined.  

In August 1954, the veteran complained of pain in the lower 
lumbar region.  A heat lamp, board under bed and x-ray was 
noted.

Post-service medical records reveal that in December 1958, 
the veteran was diagnosed with backache secondary to 
increased lumbosacral angle and history compatible with 
bulging intervertebral disc.

From April 18, 1967 to May 29, 1967, the veteran was 
hospitalized with complaints of a three-year history of pain 
and swelling all joints, and a past history of questionable 
Penicillin allergy.  Diagnoses included rheumatoid arthritis 
and penicillin allergy.

In March 1974, the veteran was afforded a VA examination.  
The veteran reported a January 1970 left knee synovectomy, a 
March 1971 back fusion of area operated previously in 1959, 
and a June 1973 lumbosacral traction and muscle biopsy.  The 
veteran was diagnosed with (1) scars post operative for 
multiple laminectomies with fusion, lumbar spine, now well 
healed and residual limitation in range of motion and 
paravertebral muscle atrophy his principle objective findings 
examinable at this time, said to be periodically severely 
symptomatic and (2) rheumatoid arthritis multiple joints 
manifested by marked crepitus, limitations in the range of 
motion, deformities, effusions, subluxations, muscle atrophy 
and weakness, said to be periodically symptomatic.  The 
examiner stated that the veteran was "very, very much 
disabled on orthopedic grounds alone."

An April 1974 letter to the Division of Vocational 
Rehabilitation from Dr. ARC stated that the veteran had been 
disabled since April 1, 1973 from a combination of ruptured 
intervertebral lumbar disc and rheumatoid arthritis.  An 
August 1973 letter to Social Security Office from Dr. ARC 
stated that the veteran was disabled from low back pain with 
bilateral sciatica and leg and back muscle weakness.  Dr. ARC 
mentioned that the veteran had had rheumatoid arthritis which 
was under good control with two medications and an old 
history of two back operations for ruptured lumbar disc.

An April 1976 letter to Aetna Insurance from Dr. JWM stated 
that the veteran reported an onset of neck pain in 1971 
without a history of injury, leg weakness necessitating the 
use of crutches, and cracking and locking in both knees.  The 
veteran also reported an onset of pain down both arms by 
November 1975.  The veteran also reported that in January 
1976 he tripped at work and hit his head, with a delayed 
onset of neck pain.  Dr. JWM summarized the veteran's 
problems as previously active rheumatoid arthritis causing 
bilateral knee disease which required bilateral 
synovectomies, secondary deformities which are probably on 
the basis of degenerative arthritis due to the previously-
active rheumatoid arthritis, history of lumbar disc disease 
treated adequately with lumbar fusion, symptomatic cervical 
degenerative arthritis since 1975.  

A June 1976 letter to Illinois Municipal Retirement Fund from 
Dr. JWM stated that the veteran was under his care for 
treatment of cervical arthritis, that he recently had removal 
of the C5-6 disc with anterior cervical fusion, and that his 
condition was believed to be unrelated to his systemic 
rheumatoid arthritis since it involved the anterior body 
which was rarely affected by rheumatoid disease.

A January 1977 letter to Illinois Municipal Retirement Fund 
from Dr. GTA stated that it was his opinion that the 
veteran's cervical disc surgery was unrelated to his 
rheumatoid arthritis as the prior radiologic opinion was that 
the changes at C5 were not characteristic of rheumatoid 
involvement.

In November 1978, the veteran was seen for a long complicated 
history of back pain.  After physical examination of the 
veteran, he was assessed with (1) history of rheumatoid 
arthritis and (2) chronic back pain.  The medical provider 
noted that the history and physical findings were consistent 
with rheumatoid arthritis but that he believed it to be 
inactive.  The provider also stated that he did not feel that 
the veteran's chronic low back pain was secondary to 
rheumatoid arthritis.  Instead, he stated that there was a 
remote possibility that the long history of back pin was 
secondary to ankylosing spondylitis as there had been a few 
case reports in the literature of co-existing rheumatoid 
arthritis and idiopathic ankylosing spondylitis.

VA outpatient treatment records indicated that in April 2001, 
the veteran presented for a neurology consultation.  The 
neurologist noted that the veteran had undergone 33 
neurosurgeries including knee, hip, neck and lower back 
surgeries.  The neurologist noted that the veteran reported 
an allergy to penicillin.  The veteran was diagnosed with 
osteochondrosis of the spine and evidence of severe 
degenerative joint disease. 

The competent medical evidence of record clearly shows that 
the veteran is currently diagnosed with diffuse degenerative 
joint disease.  The medical evidence shows that the veteran 
suffers from chronic joint pain.  Thus, medical evidence of a 
current chronic disability is shown by the evidence of 
record.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Although service medical records are absent any complaints 
of, findings of, or treatment for an adverse reaction to 
penicillin, as noted above, there are two in-service medical 
records which indicate that the veteran was prescribed 
penicillin in February and March 1951 and evidence that the 
veteran was hospitalized for two months in 1951 for a 
pilonidal cystectomy.  Most significant, however, is the fact 
that three of the veteran's private physicians have submitted 
statements which link the veteran's current diffuse 
degenerative joint disease to a high-dose of penicillin he 
received in service.  

In a January 2001 letter, Dr. AMK, the veteran's treating 
physician stated that the veteran suffers from a diffuse 
degenerative joint disease which has left him partially 
disabled for many years and that the veteran does not have 
rheumatoid arthritis.  Dr. AMK opined that it was likely that 
the veteran's joint disease was secondary to an allergic 
reaction, possibly serum sickness, when he received high-dose 
penicillin for a systemic infection caused by a ruptured 
pilonidal cyst.

In an April 2001 letter, Dr. CSB, the veteran's chiropractor, 
stated that the veteran had been a patient of his for over 15 
years and that his complaints had always been joint related.  
Dr. CSB also stated that after carefully reviewing the 
veteran's records, it appeared that the veteran's joint 
conditions came shortly after being given a high dose of 
penicillin which was given for systemic infection apparently 
caused by a ruptured pilonidal cyst.  In addition, Dr. CSB 
stated that it appeared that the veteran was misdiagnosed 
with rheumatoid arthritis and that he had not, in the 15 
years that he had known the veteran, seen any conclusive 
evidence of rheumatoid arthritis.  Dr. CSB stated that it was 
likely the overdose of penicillin caused the conditions that 
the veteran continues to suffer from.

In an August 2001 letter, Dr. TL, the veteran's surgeon, 
stated that he had reviewed the veteran's medical records and 
that the veteran suffers from a diffuse degenerative joint 
disease that has left him partially disabled for many years 
most likely caused by high-dose penicillin given in 1951 for 
a systemic infection resulting from a ruptured pilonidal 
cyst.

The Board acknowledges that the opinions of the two VA 
examiners contradict the opinions of the private physicians.  
A January 2002 opinion by Dr. RPU stated that the veteran was 
treated with penicillin for a systemic infection caused by 
ruptured pilonidal cyst and that there was no record of the 
dosage of the penicillin used at the time.  Dr. RPU noted 
that the veteran was also treated for an upper respiratory 
tract infection in 1954.  Dr. RPU stated that according to 
the Microdex, penicillin can be given 1 to 4 millions every 
four to six hours and that incidents of two to three hours 
may be necessary in incidents of severe infection with doses 
of 2 to 3 million units given every three hours being 
relatively common.  Dr. RPU stated that common side effects 
were rashes or urticaria, hypersensitivity reaction, 
pseudomembranous colitis, and acute psychotic relation.  Dr. 
RPU concluded that it was very unlikely that penicillin 
caused the veteran's joint pain and arthritis that apparently 
appeared in 1960.

Likewise, a January 2002 opinion by GMM stated that there 
were no records from Scott Air Force Base regarding the 
pilonidal cyst that apparently had surgery on September 10, 
1951 as per one note of December 12, 1951 at which time the 
cyst was still painful and hot sitz baths were recommended.  
GMM stated that the cyst must have healed because the veteran 
was thrown from a horse on March 14, 1954 and the x-ray of 
the lumbar spine the next day was normal.  GMM noted that if 
the veteran was able to sit on a horse, his pilonidal cyst 
must have healed over the subsequent three years completely.  
GMM also noted that there was no record of a pilonidal cyst 
or sinus on his admitting physical examination in January 
1951.  GMM opined that more likely than not, from the 
veteran's story, the doctor at that time noted a pilonidal 
sinus, which is a congenital defect at the bottom of the 
spinal cord and over at the coccyx and that occasionally it 
becomes infected and then it is a pilonidal cyst and abscess, 
a localized infection.

GMM opined that there was no reason to use the word 
"systemic" infection as there was no evidence in the 
records of any systemic infection and "all the ones I took 
care of, working at the base dispensary for two years" were 
localized infections.  GMM stated that there was no mention 
of any dose of penicillin and the allegation that high-dose 
penicillin was given was hearsay.  GMM stated that what may 
have been high dose then would be routine now and that none 
of the veteran's doctors quoted any sources for the 
penicillin causing joint pain and that he knew of none.  GMM 
opined that more likely than not, there was no direct 
relationship between the pilonidal cyst that the veteran had 
in 1951 and his joint pains that appeared nine years later.

In February 2003, the RO received an addendum by GMM which 
stated, "I have reviewed the claims folder, as well as the 
letters from the veteran.  I also agree with the addendum of 
[Dr. RPU] of January 8, 2002.  The dosage of penicillin at 
200,000 units daily x 3 is certainly not a high dose of 
penicillin and, more likely than not, this penicillin dose 
was not sufficient to cause adverse reaction.  Any adverse 
reaction would have been manifest in many other ways, such as 
a rash, etc., as per [Dr. RPU's] note.  There is no mention 
of any other abnormality relating to this low dose of 
penicillin.  To reiterate, more likely than not, there is no 
indication that the penicillin dose was sufficient to cause 
an adverse reaction and no indication of any adverse reaction 
per the records."

Apparently in response to Dr. GMM's statement, "none of the 
veteran's doctors quote any sources for the penicillin 
causing joint pain," a March 2002 handwritten note to the 
veteran from Dr. AMK stated that he believed his reaction to 
penicillin was "serum sickness" leading to destruction of 
the joints and that this was taken from Harrison's Principles 
of Internal Medicine, a well-respected medical text.  
Additionally, in March 2002, the veteran submitted what 
appears to be excerpts from medical texts regarding 
Penicillin V (introduced in 1953) and toxicity unrelated to a 
drug's primary pharmacologic activity, including serum 
sickness.

In deciding whether the veteran's current disability has been 
linked to his military service by competent medical evidence, 
it is the responsibility of the Board to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That 
responsibility is particularly onerous where medical opinions 
diverge.  At the same time, the Board is mindful that it 
cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Id.

As noted above, the conflicting opinions are held by 
practitioners who have treated the veteran and those who have 
not, by those who have reviewed his records and by those who 
have not.  A more detailed discussion of the specific 
opinions, credentials of the diagnosticians, and 
circumstances of opinions in this case would not clarify the 
matter.  It would merely highlight that there is not a clear, 
rational basis for the Board to prefer one opinion to 
another.  

While the VA examiners are correct that there are no records 
from Scott Air Force Base regarding the pilonidal cyst or a 
record of the dosage of the penicillin used at the time of 
the veteran's pilonidal cystectomy, the Board finds that the 
evidence of penicillin administration on two separate 
occasions in February and March 1951, the evidence on the 
Report of Medical Examination noting a two-month 
hospitalization in 1951 for a pilonidal cystectomy, and the 
veteran's credible statements regarding his hospitalization 
in 1951, puts the evidence of a possible high dosage of 
penicillin in relative equipoise.

Accordingly, the Board finds that the competent medical 
evidence of record, both for and against a finding that the 
veteran suffers from diffuse degenerative joint disease which 
is related to administration of penicillin during service, is 
in a state of equipoise.  Accordingly, reasonable doubt is 
resolved in favor of the veteran. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.


ORDER

Entitlement to service connection for diffuse degenerative 
joint disease is granted.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


